Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "all its elastic components" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites no elastic components. 
In order to provide an initial examination and search the examiner will interpret claim 12 as reciting “The hand piece of claim 6 or 9, wherein the ring-shaped elastic seal or elastic aspirator hose is made of silicone rubber.”
Claims 13 and 14" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
In order to provide an initial examination and search of claims 13 and 14 the examiner will interpret the phrase “the handle parts” as reciting “the two hand parts”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour (U.S. Patent Application Publication 2016/0262932) in view of McGurk et al. (U.S. Patent 6,165,198).

Regarding claims 1, 3 and 11, Mansour
a handle body (“hand piece” 105/110, see [0040], [0050] and figures 1A and 2A) elongated along a main axis (corresponding to the central longitudinal axis of (“hand piece” 105/110, see [0040], [0050] and figures 1A and 2A), the handle body having a through hole (inherent, but more importantly shown in figure 2A which corresponds to the dash-dot lines and occupied by a portion of “sliding member” 90) extending along the main axis, 
a guide tube bay of nitinol (“tube” 170, see [0052] and figure 2A and 2B) attached to the handle body, the guide tube having a tube lumen aligned and communicating with the through hole, and 
a fixing device (“sliding member” 90, see [0052], [0055] and figure 2A) configured for, in direction of the main axis, fixing the optical fiber extending through the through hole and the tube lumen of the guide tube, the fixing device being located in an area of the through hole in the handle body, 
wherein the guide tube is made of a shaped memory alloy which has a transition temperature, wherein the guide tube has a straight base shape, wherein the guide tube, below the transition temperature, is bendable by plastic deformation out of the straight base shape into a curved shape, and wherein the guide tube, when heated up above the transition temperature, returns to its straight base shape.
Although, Mansour discloses a guide tube made of nitinol which is a shape memory and Nitinol is typically composed of approximately 50 to 51% nickel by atomic percent (55 to 56% weight percent), Mansour
However, given that the prior art uses nitinol and various mixtures of nitinol provide transition temperatures of – 20º C to 110º C, and given the device is used within the body which normal is at normally between 36° C and 38° C, one of ordinary skill in the art would want to make sure the was no danger of shape changing upon insertion into the human body and so it would be obvious to one of ordinary in the art at the time of the invention to provide a transition of well above the human body temperature 40° C and above, or 50°C and above.
As an example, McGurk et al. disclose a medical device that uses shape memory alloys (including nitinol) in the human body and teach a preferred embodiment using a nitinol shape memory alloy in the body that have transition temperatures in the range from 20° C to 70° C in order to provide a workable known transition temperature for nitinol within the human body, see col. 5:5-28.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour, as taught by McGurk et al., to provide a preferred transition temperature range of 20° C to 70° C for nitinol in order for it to be used in the human body with workable and knowable outcomes, and as is also known in the art, to augment the lower bound of McGurk et al. to provide a lower bound of the transition temperature of nitinol of 40° C or 50° C in order to avoid changing phases to the superelastic phase of nitinol simply because the device was place into the human body.
This rationale yields transition temperatures for the nitinol of 40° C to 70° C, or 50° C to 70° C which make obvious the ranges of 1) 50° C to 120° C (in claim 1), and 2) 60° C to 90° C (in claim 3).
Regarding claim 2, Mansour discloses the claimed invention see figure 2B in particular, but all of the figures in general.

Regarding claims 4 and 17, Mansour discloses the claimed invention, see [0046] for the incorporation by reference of Mansour (U.S. Patent 8,647,333) (Mansour II), wherein it is disclosed “a supply of wash or rinse fluid, a source of gas” in the form of 150 connected to a fluid supply connector in communication with the tube lumen, see col. 4:39-65 and figures 1-2 of Mansour II.  Wherein the fluid supply connector is interpreted tube 60 of Mansour (see [0068] and figures 2A and 2B) which is made of PEEK.

Regarding claims 8 and 18, Mansour discloses the guide tube socket (“tubular material” 60, see [0065] and figures 2A and 2B) and made of PEEK.

Regarding claims 9 and 10, Mansour discloses the invention.  The claimed “elastic aspirator hose” is simply interpreted a hose. Recall the incorporation of Mansour II above, Mansour II (and therefore Mansour itself) discloses a hose (hose/waveguide 141 having distal end 151 along with coupler 170 in figure 2) that is arranged on the guide tube, an interior diameter of the aspirator hose (note coupler 170) being larger than an outer diameter of the guide tube, wherein coupler 170 is also interpreted as connector communicating with the hose.  No source of aspiration, suction, or vacuuming has been positively recited.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour (U.S. Patent Application Publication 2016/0262932) in view of McGurk et al. (U.S. Patent 6,165,198) as applied to claim 1 above, and further in view of Altshuler et al. (U.S. Patent Application Publication 2009/0248004).

Regarding claim 5, Mansour shows the invention above,
but fail to recite handle body comprises two handle parts which are screwed together by rotation about the main axis.
Like Mansour, Altshuler et al. disclose a handheld light treatment device having a handle body and teach making the handle body from two handle parts (“handle” 210 and “handle cap” 400, see [0214]-[0215] and figures 6 and 7) that are connected together via screw or threaded mating (about the central longitudinal axis) in order to provide changeable handle and tip combinations based on suitability. 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour in view of McGurk et al., as taught by Altshuler et al., to make the handle body from two handle parts that are connected together via screw or threaded mating (about the central longitudinal axis) in order to provide changeable handle and tip combinations based on suitability. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour (U.S. Patent Application Publication 2016/0262932) in view of McGurk et al. (U.S. Patent 6,165,198) in view of Altshuler et al. (U.S. Patent Application Publication 2009/0248004) as applied to claim 5 above, and further in view of Osypka (U.S. Patent 8,262,671).

Regarding claim 6, Mansour in view of McGurk et al. in view of Altshuler et al. show the invention above,
but fail to recite a ring-shaped elastic seal is arranged between the two handle parts which is compressed by screwing the two handle parts together and which, as a part of the fixing device, abuts against the optical fiber.
It is well known in the mechanical arts as well as the medical arts with threaded connected parts to place an elastic (e.g., flexible and resilient) ring between the two threaded mating parts.
As an example, like Altshuler et al., Osypka discloses a medical device having threaded mating parts and teaches providing a seal 58 made of an elastic material (i.e., flexible and resilient) (see col. 8:39-50 and figures 4, and 10-11) between the threaded mating parts in order to provide a seal and is well known in the mechanical arts in order to facilitate selective engagement and disengagement of the mated threaded parts. 
It should be noted element 58 is ring shaped.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour in view of McGurk et al. in view of Altshuler et al., as taught by Osypka, to provide a ring-shaped seal made of an elastic material between the threaded mating parts, i.e. each handle half having a threaded mating system in order to provide a seal and is well known in the 

Regarding claim 12, Mansour in view of McGurk et al. in view of Altshuler et al. in view of Osypka show the invention above,
but Mansour in view of McGurk et al. in view of Altshuler et al. in view of Osypka fail to disclose element 58 of Osypka, which is the ring-shaped elastic seal is made from silicone rubber. 
However, Osypka itself, teaches making other ring-shaped elastic seals 50 from silicone (i.e., silicone rubber) in order to give the rings elasticity or flexibility and resiliency, see col. 8:25-38.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour in view of McGurk et al. in view of Altshuler et al. in view of Osypka, as taught by Osypka itself,, to make the ring-shaped elastic seal from silicone rubber in order to provide the seal with elasticity.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour (U.S. Patent Application Publication 2016/0262932) in view of McGurk et al. (U.S. Patent 6,165,198) in view of Altshuler et al. (U.S. Patent Application Publication 2009/0248004) as applied to claim 5 above, and further in view of Hamer et al. (U.S. Patent Application Publication 2011/0065997).

Regarding claims 13-15, Mansour in view of McGurk et al. in view of Altshuler et al. 
but fail to recite:
the handle parts are made of PEEK, or
the handle parts are made of coated aluminum.
Like Mansour, McGurk et al., and Altshuler et al., Hamer et al. discloses a medical device and teach preferably making the handpiece 100 out of hard coat anodized aluminum or PEEK in order to provide a workable and knowable handle embodiment for a medical device.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour in view of McGurk et al. in view of Altshuler et al., as taught by Hamer et al., to preferably make the handle out of hard coat anodized aluminum or PEEK in order to provide a workable and knowable handle embodiment for a medical device.
Additionally, claim 15 is also found to be obvious in view of this particular combination, since there are no final structural features claimed that distinguish glass bead blasted aluminum from the aluminum taught by the Hamer et al. prior art. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour (U.S. Patent Application Publication 2016/0262932) in view of McGurk et al. (U.S. Patent 6,165,198) as applied to claim 10 above, and further in view of Vijfvinkel (U.S. Patent Application Publication 2012/0303010).

Regarding claim 19, Mansour in view of McGurk et al. show the invention above,
but fail to recite the connector is made of PEEK or silicone rubber.
Like Mansour, and McGurk et al., Vijfvinkel discloses a medical device comprising a fiber optic and teach providing a waveguide/tube with a connector (very similar to the connector 170 of Mansour II) wherein the connector is made from silicone (i.e., silicone rubber) in order to provide a secure, inexpensive and reliable protective layer (see [0035]-[0037] and figure 1).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour in view of McGurk et al., as taught by Vijfvinkel, to provide a waveguide/tube with a connector (very similar to the connector 170 of Mansour II) wherein the connector is made from silicone (i.e., silicone rubber) in order to provide a secure, inexpensive and reliable protective layer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour (U.S. Patent Application Publication 2016/0262932) in view of McGurk et al. (U.S. Patent 6,165,198) in view of Osypka (U.S. Patent 8,262,671).

Regarding claim 20, Mansour discloses a hand piece for handling an optical fiber during a laser-surgical intervention, the hand piece comprising:
a handle body (“hand piece” 105/110, see [0040], [0050] and figures 1A and 2A) elongated along a main axis (corresponding to the central longitudinal axis of (“hand piece” 105/110, see [0040], [0050] and figures 1A and 2A), the handle body having a through hole (inherent, but more importantly shown in figure 2A which corresponds to the dash-dot lines and occupied by a portion of “sliding member” 90) extending along the main axis, 
a guide tube bay of nitinol (“tube” 170, see [0052] and figure 2A and 2B) attached to the handle body, the guide tube having a tube lumen aligned and communicating with the through hole, and 
a fixing device (“sliding member” 90, see [0052], [0055] and figure 2A) configured for, in direction of the main axis, fixing the optical fiber extending through the through hole and the tube lumen of the guide tube, the fixing device being located in an area of the through hole in the handle body, 
wherein the guide tube is made of a shaped memory alloy which has a transition temperature, wherein the guide tube has a straight base shape, wherein the guide tube, below the transition temperature, is bendable by plastic deformation out of the straight base shape into a curved shape, and wherein the guide tube, when heated up above the transition temperature, returns to its straight base shape.
Although, Mansour discloses a guide tube made of nitinol which is a shape memory and Nitinol is typically composed of approximately 50 to 51% nickel by atomic percent (55 to 56% weight percent), Mansour fail to explicitly recite the shaped memory alloy, nitinol which has a transition temperature between 50° C and 120°C, or between 60°C and 90°C.
However, given that the prior art uses nitinol and various mixtures of nitinol provide transition temperatures of – 20º C to 110º C, and given the device is used within the body which normal is at normally between 36° C and 38° C, one of ordinary skill in the art would want to make sure the was no danger of shape changing upon insertion into the human body and so it would be obvious to one of ordinary in the art at the 
As an example, McGurk et al. disclose a medical device that uses shape memory alloys (including nitinol) in the human body and teach a preferred embodiment using a nitinol shape memory alloy in the body that have transition temperatures in the range from 20° C to 70° C in order to provide a workable known transition temperature for nitinol within the human body, see col. 5:5-28.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour, as taught by McGurk et al., to provide a preferred transition temperature range of 20° C to 70° C for nitinol in order for it to be used in the human body with workable and knowable outcomes, and as is also known in the art, to augment the lower bound of McGurk et al. to provide a lower bound of the transition temperature of nitinol of 40° C or 50° C in order to avoid changing phases to the superelastic phase of nitinol simply because the device was place into the human body.
This rationale yields transition temperatures for the nitinol of 40° C to 70° C, or 50° C to 70° C which make obvious the ranges of 1) 50° C to 120° C (in claim 1), and 2) 60° C to 90° C (in claim 3).
Mansour in view of McGurk et al. fail to recite handle body comprises two handle parts which are screwed together by rotation about the main axis.
Like Mansour, Altshuler et al. disclose a handheld light treatment device having a handle body and teach making the handle body from two handle parts (“handle” 210 and “handle cap” 400, see [0214]-[0215] and figures 6 and 7) that are connected 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour in view of McGurk et al., as taught by Altshuler et al., to make the handle body from two handle parts that are connected together via screw or threaded mating (about the central longitudinal axis) in order to provide changeable handle and tip combinations based on suitability. 
Mansour in view of McGurk et al. in view of Altshuler et al. fail to recite a ring-shaped elastic seal is arranged between the two handle parts which is compressed by screwing the two handle parts together and which, as a part of the fixing device, abuts against the optical fiber.
It is well known in the mechanical arts as well as the medical arts with threaded connected parts to place an elastic (e.g., flexible and resilient) ring between the two threaded mating parts.
As an example, like Altshuler et al., Osypka discloses a medical device having threaded mating parts and teaches providing a seal 58 made of an elastic material (i.e., flexible and resilient) (see col. 8:39-50 and figures 4, and 10-11) between the threaded mating parts in order to provide a seal and is well known in the mechanical arts in order to facilitate selective engagement and disengagement of the mated threaded parts. 
It should be noted element 58 is ring shaped.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Mansour in view of McGurk et al. in view Altshuler et al., as taught by Osypka, to provide a ring-shaped seal made of an elastic material between the threaded mating parts, i.e. each handle half having a threaded mating system in order to provide a seal and is well known in the mechanical arts in order to facilitate selective engagement and disengagement of the mated threaded parts. 


Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792